DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application is a DIV of 15/080,859 filed 03/25/2016, now U.S. Patent No. 10,669,594 and claims benefit of U.S. Serial Application Nos. 62/139,321 filed 03/27/2015.

Status of the claims
Claims 1-17 are pending.

Species Election
This application contains claims directed to more than one species of the generic invention. The species are independent or distinct because they are not obvious variants of each other based on the current record. 
For example, a positive amplification control (PAC) plasmid comprising a parvovirus NS-1 sequence comprising SEQ ID NO: 37 requires a different search and analysis from a positive amplification control (PAC) plasmid comprising a parvovirus NS-1 sequence comprising at least 88% identical to SEQ ID NO:14.
Applicant is required under 35 U.S.C. 121 to elect a single specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 1-5, 9-10 and 11-12 are generic.
There is a search and/or examination burden for the patentably distinct species as the searches are not coextensive and it would burdensome to search and examine all of the claims: 

The species are Groups I-II. Make an election for each group indicated as set forth below:

I. Product for search/examination, elect one of the following groups
positive amplification control (PAC) plasmid (claims 1-10);
positive amplification control (PAC) plasmid and hybridized thereto said plasmid are rodent parvovirus primers (claims 11-14);
positive amplification control (PAC) plasmid and hybridized thereto said plasmid are M13 oligonucleotide primers (claims 11-12 and 15-16).

If group I is elected above, please further make one election for each group II as indicated below
II. Parvovirus NS-1 SEQ ID NO (claims 6-8, 17), elect one of the following groups
please elect one sequence from SEQ ID NO: 12-37 (for example if SEQ ID NO: 14 is elected, the Examiner searches for a PAC plasmid comprising a nucleotide sequence that is at least 88% identical to SEQ ID NO: 14 for claim 6, and further searches for a PAC plasmid comprising SEQ ID NO: 14 for claim 7 and but does not search for a PAC plasmid comprising a mouse parvovirus 4a NS-1 in claim 17 since claim 17 omits the language NS-1 that is a mouse parvovirus 4a NS-1 sequence); or alternatively,
please elect SEQ ID NO: 9 ( if this option is elected, the Examiner searches for a PAC plasmid comprising a nucleotide sequence that is at least 97% identical to SEQ ID NO: 9 for claim 6 and also searches for a PAC plasmid comprising a nucleotide sequence comprising SEQ ID NO: 9 for claim 7 and for claim 17 searches for a PAC plasmid comprising a NS-1 nucleotide sequence that is minute virus of mouse (MVM).

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 21, 2022